Citation Nr: 0836431	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1967 to August 1970.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural history

The remote procedural history of the veteran's skin condition 
claim dates back to May 1998.  In a March 2003 decision, the 
Board denied service connection for the veteran's skin 
condition.  That decision was not appealed.  Any prior RO 
rating decisions are subsumed in the Board's decision.  See 
38 C.F.R. § 20.1104 (2007); see also Olson v. Brown, 5 Vet. 
App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 
355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].

In September 2004, the veteran submitted a statement which 
the RO interpreted as a claim to reopen his previous claim of 
entitlement to service connection for skin condition.  A June 
2005 rating decision denied the veteran's claim.  The veteran 
duly perfected an appeal of that decision.

In February 2007, the veteran was scheduled to appear at the 
Louisville RO to have a personal hearing with a Veterans Law 
Judge.  Without explanation, the veteran failed to appear for 
the hearing.  He has not since asked for the hearing to be 
rescheduled.  Accordingly, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

Representation

The record indicates that the veteran was previously 
represented by the American Legion.  However, following the 
veteran's failure to appear for the February 2007 personal 
hearing, the American Legion revoked its power of attorney, 
effective February 2007.  In November 2007, the Disabled 
American Veterans was appointed as the veteran's 
representative.  That organization filed a brief on the 
veteran's behalf in September 2008.

FINDINGS OF FACT

1.  In an unappealed March 2003 decision, the Board denied 
service connection for skin condition, to include as due to 
herbicide exposure.

2.  Evidence submitted since the March 2003 Board decision is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The March 2003 Board decision denying service connection 
for skin condition is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  Since the March 2003 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for skin condition, to include as due 
to herbicide exposure, is final.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for skin condition, to 
include as due to herbicide exposure.  Implicit in his claim 
is the contention that new and material evidence, which is 
sufficient to reopen the previously-denied claim, has been 
received.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated March 2005, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  

With respect to notice to the veteran regarding new and 
material evidence, the March 2005 VCAA letter stated, "[y]ou 
were previously denied service-connection for Chloracne (skin 
condition) secondary to Agent Orange.  You were notified of 
the decision initially by the VA Regional Office on 08/13/99, 
and again by the "Board of Veterans' Affair (BVA)" on 
03/31/03.  The Appeal period for both decisions has expired 
and the decisions are now final."  [Emphasis as in 
original].  The letter notified the veteran that evidence 
sufficient to reopen his previously denied claim must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Moreover, the March 2005 
letter informed the veteran as to the reason his claim was 
previously denied:  "because there is no diagnosis of the 
claimed condition.  Therefore, the evidence you submit must 
relate to this fact."  
The veteran was therefore adequately advised of the bases for 
the previous denial to determine what evidence would be new 
and material to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 VCAA letter.  
The letter stated that VA would assist the veteran in 
obtaining relevant records from any Federal agency, including 
those from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to records from 
private doctors and hospitals, the VCAA letter informed the 
veteran that VA would make reasonable efforts to request such 
records.

The VCAA letter emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in original].

The March 2005 VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that each claim of entitlement to service connection consists 
of five elements:  (1) veteran status [not at issue here]; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated in March 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Further, there is no timing problem as to Dingess notice 
since, as indicated above, the veteran's claim was re-
adjudicated in a July 2006 statement of the case (SOC), 
following the issuance of the March 2006 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As the Board concludes below that the veteran's claim remains 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated above, the veteran failed to appear for 
a personal hearing before a Veterans Law Judge.  He has 
retained the services of a representative, who provided 
written argument on his behalf via an Appellant's Brief dated 
September 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include chloracne 
or other acneform disease consistent with chloracne.  See 38 
U.S.C.A. 
§ 1116 (West 2002), 38 C.F.R. § 3.309(e) (2007).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2007)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim to reopen was initiated in March 2005, 
the claim will be adjudicated by applying the revised section 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence 

When the veteran's claim for entitlement to service 
connection for skin condition, to include as due to herbicide 
exposure, was denied by the Board in March 2003, the 
following pertinent evidence was of record.

The veteran's service treatment records indicated that at his 
August 1967 entrance examination, the veteran reported a 
history of skin disease.  

Treatment records throughout the veteran's military service 
were absent any complaint of or diagnosis for a skin 
condition.  The April 1970 separation examination again noted 
the veteran's history of skin disease.  No additional defects 
of the skin were noted.  A November 1970 VA examination 
evaluated the veteran's skin as "clear" and noted no 
defects.  

The veteran was afforded an Agent Orange Registry examination 
in April 1991.  The examiner noted extensive acneform 
scarring and mild active cystic lesions to the veteran's 
back, face, chest, and shoulders.  The veteran was diagnosed 
with cystic acne at that time.

An October 1993 VA treatment record documented existing 
diagnoses of acne vulgaris and seborrheic dermatitis.  A 
March 1997 VA examiner noted acne scars on the veteran's 
back, neck, and face.  

In a letter to VA dated April 1998, Dr. E.H.R. indicated, "I 
have been caring for this individual for years.  He has had 
recurrent skin problems and folliculitis.  These have been 
more severe on his back.  These have required treatment from 
time to time, in the past."  Treatment records from Dr. 
E.H.R. dated April 1998 documented folliculitis on the 
veteran's back.  

Additionally, a treatment record of a September 2000 VA 
dermatological consultation documented acne scars on the 
veteran's face, chest, back, and arms as well as seborrheic 
dermatitis of the scalp.  At that time, the veteran was 
diagnosed with seborrheic dermatitis as well as acne scarring 
with rare residual papule on his back.  

At a September 2001 VA examination, the veteran was diagnosed 
with cystic acne of the back and old acneform scars of the 
face and neck area.  At that time, the examiner opined, 
"[the veteran] has a history of Agent Orange exposure during 
his active duty in Vietnam.  His skin lesions, however, are 
those of typical acne and cystic acne.  These are not 
representative of chloracne.  Additionally, they began prior 
to the time of the veteran's active duty.  They are not 
related to his history of exposure to Agent Orange."  

Also of record at the time of the March 2003 Board decision 
were several statements from the veteran to the effect that 
his skin condition was related to his exposure to herbicides, 
in particular Agent Orange, during his military service.



The March 2003 Board decision 

In its March 2003 decision, the Board found that based on the 
medical evidence of record, "there has been no showing that 
the veteran's cystic acne of the back is related to a 
personal injury suffered or disease contracted in the line of 
duty, or as a result of exposure to herbicides, during his 
active military service, nor may it be presumed to have so 
incurred."  The Board further held that "even if the Board 
were to assume, as the September 2001 VA examiner suggests, 
that the veteran's cystic acne existed prior to his period of 
active duty, service medical records do not show that there 
was an increase in disability, and aggravation may not be 
conceded where the disability underwent no increase in 
severity during service. . . .   However, the Board is not 
convinced that cystic acne existed prior to service, as the 
veteran is considered presumed sound upon entrance into 
service except for defects noted at the time of the 
enlistment examination."

In essence, the Board denied the veteran's claim based on 
Hickson element (3), medical nexus, and to some extent 
element (1), current diagnosis.  That is, the Board found 
that the veteran did not have the requisite chloracne 
diagnosis in order avail himself of the nexus presumption in 
38 C.F.R. § 3.309(e) and that there was no evidence 
establishing a medical nexus between the veteran's several 
diagnosed skin conditions and his military service.  

The Board's decision was accompanied by instructions as to 
how to appeal to the Court.  In April 2003, February 2004, 
and again in June 2004, the veteran submitted statements to 
the RO asserting his intent to appeal the Board's decision.  
In letters dated June 2003 and June 2004, the RO reminded the 
veteran of his rights to appeal the Board's decision to the 
Court.  Despite this, the record reflects that the veteran 
never filed an appeal with the Court, as is prescribed in 38 
U.S.C.A. § 7266 (West 2002).  Accordingly, the Board's March 
2003 decision is final.  See 38 C.F.R. § 20.1100 (2007).

Additionally received evidence will be discussed below.

Analysis

As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted evidence bears directly and substantially upon the 
specific matter under consideration.

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for skin condition, to include as due to 
herbicide exposure, has not been submitted.
  
The only evidence which has been added to the record consists 
of private treatment records from Dr. L.L.P. dated April 
2004.  These records documented the veteran's multiple acne 
scars on his back, face, and gluteus maximus; diagnoses of 
hidradenitis suppurativa, cystic acne, and folliculitis were 
also indicated.  

The April 2004 treatment records of Dr. L.L.P. replicate the 
medical evidence which was of record at the time of the March 
2003 Board decision, namely that the veteran had a variety of 
skin disorders but not chloracne.  This evidence, although 
new in the sense that this specific treatment record was not 
part of the claims file in March 2003, does not relate to a 
previously unestablished element necessary to substantiate 
the claim.  Specifically, the April 2004 treatment records do 
not show a diagnosis of chloracne or another acneform disease 
consistent with chloracne, nor do the treatment records 
indicate that there is a medical nexus between any currently 
diagnosed skin condition and the veteran's military service.  

Further, with regard to recent statements made by the veteran 
to the effect that the veteran has chloracne and/or that his 
skin condition is related to his  military service, such 
evidence is cumulative and redundant of statements made prior 
to the March 2003 Board decision.  Accordingly, such 
statements are not new.  See Reid v. Derwinski, 2 Vet App. 
312, 315 (1992); Moreover, in Moray v. Brown, 5 Vet. App. 
211, 214 (1993), the Court specifically stated that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay 
assertions of medical causation...cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108."  

In short, there remains no competent medical evidence that 
the veteran has a skin condition that is related to his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The evidence which has been added to 
the claims folder since March 2003 is cumulative and 
redundant of evidence which was in the file prior to that 
time.  The additional evidence does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for skin condition, to include as due to herbicide 
exposure, cannot be reopened.  The benefit sought on appeal 
remains denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
skin condition, to include as due to herbicide exposure.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


